Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
All Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11066185. Although the claims at issue are not identical, they are not patentably distinct from each other as they both include the same structural and functional elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 14-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al. (US 4753400) in view of Von Flotow et al. (US 20170158319).
Re’ Claim 1. Reuter discloses an unmanned aerial vehicle (UAV) system, comprising: a lift device 44 including a canister 68; a parachute stowed in and deployable from the canister 18; and a capture line 22 attached to the parachute and to a line control device (winch – column 6: 1-20), the capture line configured to be engaged by a capture device located at an end of a wing of a UAV. 
Although the capture method of Reuter is a net/parachute capturing device the line 22 is still configured to perform the limitation of independent claim 1, however, Assuming arguendo Applicant considers the limitations to be more than a mere functional requirement. 
Von ‘319 teaches a capture line 5200 lifted up by a multicopter UAV 10 and configured to capture a winged UAV 20 at a capture means at the end of a wing of the winged uav. (see figures 10H 10I) It would have been obvious to one of ordinary skill in the art at the time of the invention to capture an aerial craft as in Von ‘319 and apply it to the invention of Reuter in order to provide a capture means with more of a dampening effect to the captured vehicles speed.
Re’ Claim 14. The rejections of Claim 1 above are applied mutatis mutandis to the method claim 14. Claim 14 is therefore rejected. 
Re’ Claim 2, 15. The combination of Reuter and Von ‘319 teach The system of claim 1, wherein the capture line is configured to be engaged by the capture device of the UAV after the parachute is deployed from the canister. (as the UAV is captured after deployment of the parachute 18)
Re’ Claim 3. Reuter discloses The system of claim 1, wherein the lift device is configured to elevate the canister to an altitude at which the parachute is to be deployed. (lifting the canister to a height)
Re’ Claim 4, 16. Reuter discloses The system of claim 3, wherein the parachute is configured to deploy when the altitude of the lift device exceeds a deployed length of the capture line. (As the use of a pyrotechnic device is used and configured to deploy the parachute as desired and set.)
Re’ Claim 6, 18. Reuter discloses The system of claim 3, wherein the canister includes an extraction device (pyrotechnic device) configured to deploy the parachute from the canister when the lift device is at the altitude.
Re’ Claim 7, 19. Reuter discloses The system of claim 3, wherein the lift device is a rocket (disclosed in Column 6: 44).
Re’ Claim 8, 20. Reuter discloses The system of claim 3, wherein the lift device is a balloon or a kite (disclosed in Fig. 44).
Re’ Claim 9, 21. Von ‘319 teaches what Reuter does not in claim 9, wherein the UAV to be engaged to the capture line is a second UAV 20, and wherein the lift device is a first UAV 10 having an airframe, rotors, and landing gear, the canister carried by the airframe. (Fig. 10H, 10I) It would have been obvious to one of ordinary skill in the art at the time of the invention to capture an aerial craft as in Von ‘319 with a UAV and apply it to the invention of Reuter in order to provide a capture means with more versatility and control.
Re’ Claim 10, 22. Reuter discloses The system of claim 1, wherein the line control device includes a tension device (winch – column 6: 1-20) and a landing structure 50, the tension device configured to reel in the capture line to cause the landing structure to be engaged by the UAV that is engaged to the capture line, the landing structure configured to cushion the UAV. 

Claim(s) 11-13, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al. (US 4753400) and Von Flotow et al. (US 20170158319) and further in view of Von Flotow et al. (US 20180327113).
Re’ Claim 11-13, 23-25. Reuter and Von ‘319 do not teach The system of claim 10, wherein the landing structure is inflatable or collapsible and has a conical shape and wherein the landing structure includes a first aperture and a second aperture, and wherein the capture line passes through the first aperture and the second aperture to connect to the tension device.
Von ‘113 teaches wherein the landing structure is inflatable or collapsible and a conical shape having the line lass through the bottom and then through the top (Fig. 11E). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the capture landing structure of Von ‘113 in the invention of Reuter in order to provide a safer means of UAV capture. 

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art alone or in combination does not teach that in response to the tension device reeling in the line after a desired altitude is reached the parachute is deployed for capturing a UAV.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642